UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4025


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD MORRISON,

                  Defendant - Appellant.



                               No. 08-4027


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD MORRISON,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. David A. Faber, Senior
District Judge. (5:01-cr-00276-FA-2; 5:06-cr-00092-FA-l)


Submitted:    April 29, 2009                 Decided:   June 18, 2009


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Donald Morrison, Appellant Pro Se.    Dennis M. Duffy, Anne
Margaret Hayes, Assistant United States Attorneys, Joshua B.
Royster, UNITED STATES DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Following a jury trial, Donald Morrison was convicted

of conspiracy to defraud the United States, in violation of 18

U.S.C. § 371 (2006); fifteen counts of making false statements

and aiding and abetting, in violation of 18 U.S.C. §§ 1001, 2

(2006); seven counts of mail fraud and aiding and abetting, in

violation of 18 U.S.C. §§ 1341, 2 (2006); using, transferring,

acquiring, and possessing food stamps in an unauthorized manner

and aiding and abetting, in violation of 7 U.S.C. § 2024(b)

(2006) and 18 U.S.C. § 2; and conversion of food stamps, in

violation      of   18   U.S.C.      §§   641,      2     (2006).     Morrison   was

conditionally released pending his sentencing hearing.                       Before

sentencing, Morrison fled the jurisdiction, and thus failed to

appear for his scheduled sentencing hearing on April 25, 2003.

Morrison was not located and arrested until December 2005.                        He

was indicted for failure to appear on April 5, 2006, and on

March   27,    2007,     a   jury    found      Morrison     guilty   of   knowingly

failing to appear at his April 25, 2003 sentencing.

              Morrison’s     fraud    and       failure    to   appear   convictions

were consolidated for sentencing.                 The district court sentenced

Morrison to twenty-one months on each of the twenty-five counts

of fraud, to be served concurrently and six months to be served

consecutively for failing to appear.                      Morrison was ordered to



                                            3
pay a $50,000 fine, $26,988 in restitution, and a $2600 special

assessment.         He timely appealed, and proceeds pro se.

               We    have       reviewed       the        following      claims        raised    by

Morrison       in     his       informal       brief:        (1)        various     claims        of

prosecutorial misconduct, including the allegation that Morrison

was denied discovery in his 2002 trial that was later provided

in    his    2006    failure      to    appear       trial;       (2)    that     Morrison       was

precluded from introducing a necessity defense at his failure to

appear      trial     and   that        the    indictment         for     that    offense        was

inaccurate;         (3)   that    false       allegations          were    made     about       food

stamp       reporting       requirements              and        additional        claims         of

prosecutorial        misconduct;         (4)    that        Morrison      faced     false       mail

fraud       charges;      and     (5)    that        the     prosecutor         made     improper

references to a “slush fund” of food stamps and to Title 7,

Chapter 51 of the U.S. Code.                    Upon careful review, we conclude

that none of these claims are meritorious.                            We further note that

Morrison cannot contest his civil forfeiture proceedings in this

criminal appeal.

               Morrison’s        challenges          to    his    sentence       for    the     most

part amount to a denial of his guilt.                         His complaint that he was

not    afforded       a   restitution          hearing       is    without        merit.        The

district court, at sentencing, conducted a lengthy inquiry into

the amount of loss and the appropriate amount of restitution.

The    court    accepted        documentary          evidence       from    Morrison       and     a

                                                4
proffer of what his witnesses would have said.                          The defense

persuaded     the   court     to     reduce     the     amount     of     loss     and

restitution to a fraction of that proposed in the presentence

report, equal to the amount admitted by Morrison.                        After that

reduction,    Morrison   and       his   standby   counsel    made      no   further

objections.     We conclude that the district court’s restitution

award is both procedurally and substantively reasonable.                           See

Gall v. United States, 128 S. Ct. 586, 597 (2007).

            Accordingly,      we     affirm    Morrison’s        convictions       and

sentence.     We grant Morrison’s motion to file a supplemental pro

se brief and have considered that brief in deciding this appeal.

We   dispense   with   oral    argument       because   the   facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          5